Title: From George Washington to Major General Lafayette, 26 June 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                    
                        My dear Marquis,
                        cranbury [N.J.] June 26: 1778
                    
                    General Lee’s uneasiness on account of yesterday’s transaction rather increasing than abating, and your politeness in wishing to ease him of it, has induced me to detach him from this Army, with a part of it, to reinforce, or at least cover, the several detachments under your command, at present. At the same time that I felt for General Lee’s distress of mind, I have had an eye to your wishes, and the delicacy of your situation; and have, therefore, obtained a promise from him, that when he gives you notice of his approach and command, he will request you to prosecute any plan you may have already concerted for the purpose of attacking or otherwise annoying the Enemy. This is the only expedient I could think of to answer both your views. General Lee seems satisfied with the measure, and I wish it may prove agreable to you, as I am with the warmest wishes for your honor & glory, and with the sincerest esteem & affection Yours
                    
                        Go: Washington
                    
                